l




     1                         IN THE- UNITED STATES DISTRICT COURT
     2                                  FOR THE DISTRICT OF ARIZONA
     3
     4     United States of America,                         NO. 19-62781MJ-001
     5                     Plaintiff,                        ORDER OF DETENTION PENDING
                                                             TRIAL
     6     V.

     7     Gerardo Navejas-Bermudez,
     8                     Defendant.
     9

    10    In accordance with the Bail Reform Act, 18 U.S.C. § 3142(f), a detention hearing has been
    11    held. Defendant was present and was represented by counsel. I · conclude by a
          preponderance of the evidence the defendant is a serious flight risk and order the detention
    12    o(the defendant pending trial in this case.                       ·     ·
    13
                                             FINDINGS OF FACT.
    14
    15    I find by a preponderance of the evidence that:

    16     181 The defendant is not a citizen o~ the Uriited States or lawfully admitted for permanent
    17           residence.
           181 The defendant, at the tirrie of the charged offense, was in the United States illegally.
    18    •      The defendant has no significant contacts in the United States or in the District of
    19           Arizona.                                                                       ·

    20
          •      The defendant has no resources in the United States from which he/she might make a
                 bond reasonably calcµlated to assure his/her future appearance.
    21     181 · The defendant has a prior criminal history.
    22    •      The defendant lives/works in Mexico.

    23
          •      The defendant is an amnesty applicant but has no substantial ties in Arizona or .in the
                 United States and has substantial family ties to Mexico.
    24    •            a
                 There is record of prior failure to appear in ~ourt as ordered.
    25
          •      The defendant attempted to evade law enforcement contact by fleeing from law
                 enforcement.
    26   .•     .The defendant is facing a maximum of _ _ _ __.:__ _ _ years imprisonment.
    27
    28
  1                The Court incorporates by reference the material findings of the Pretrial Services
  2         Agency which wei:e reviewed by the· Court at the time of the hearing in this matter, except
            as noted in the record.                                                               ·
  3                                      • I   CONCLUSIONS OF LAW
  4         11. There is a serious risk that the defendant wiH flee.
            12. · No condition or combination of conditions will reasonably assure the appeµ.rance of
  5
                  the defendant as required. ·
  6
                                 DIRECTIONS REGARDING DETENTION
  7                 .                                                                          .


  8             The defendant is committed to the custody of the Attorney Gene~al or his/her
         designated representative for confinement in a corrections facility separate, to the extent
  9    · practicable, from persons awaiting or serving sentences or being held in custody pending .
 10      appeal. The defendant shall be afforded a reasonable opportunity for private consultation
         with defense counsel. On order of a court of the Unitecl' States or on request of an attorney
 11      for the Government, the person in charge of the corre~tions facility shall deliver the
         defendant to the United States Marshal for the purpose-of an appearance in connection with .
12
         a court proceeding.
 13
                                 APPEALS AND THIRD
                                               .
                                               '
                                                   PARTY RELEASE
 14
 15                 IT IS ORDERED that should an appeal of this detention order be filed with the ·
            District. Court, it is counsel's respqnsibility to deliver a copy of the moti9n for
· 16        review/reconsideration to Pretrial Services at least one day prior to the hearing set before·
            the District Court.
 17
 18             IT IS FURTHER ORDERED that if a release to a third party is to be considered, it
         is counsel's responsibility to notify Pretrial Services sufficiently in advance of the hearing ·
 19
       . before the District· Court to ·allow Pretrial Services an opportunity to interview and
20       investigate the potential third party custodian.                        ·
       I.               .        .         .                             ./
21
            DATE: 10/28/2019
22
23
24
25
26.
 27
                                                                     (   .'

 28
